Citation Nr: 0817766	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  05-13 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1959 to 
September 1960.  

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a July 2004 rating decision of a 
Department of Veteran's Affairs (VA) Regional Office (RO) 
that denied the veteran's claim of entitlement to service 
connection for bilateral hearing loss.


FINDING OF FACT

Bilateral hearing loss is not attributable to service and was 
not first manifest within one year of separation from 
service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service and may not be presumed to have been incurred 
or aggravated in service.  38 U.S.C.A.         §§ 1101, 1110, 
1112, 1113 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist the Appellant

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into four 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; (3) that VA will attempt to obtain; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, No. 
06-7001 (Fed. Cir. May 16, 2007).  

In May 2004, before the initial adjudication of the claim, 
the veteran was notified of the evidence not of record that 
was necessary to substantiate the claim.  She was told that 
she needed to provide the names of persons, agency, or 
company who had additional records to help decide her claim.  
She was informed that VA would attempt to review her claim 
and determine what additional information was needed to 
process her claim, schedule a VA examination if appropriate, 
obtain VA medical records, obtain service records, and obtain 
private treatment reports as indicated.  

It was also requested that she provide evidence in her 
possession that pertained to the claim.  There is no 
allegation from the veteran that she has any evidence in her 
possession that is needed for a full and fair adjudication of 
this claim.  Under these circumstances, the Board finds that 
the notification requirements of the VCAA have been satisfied 
as to both timing and content.  The purpose behind the notice 
requirement has been satisfied and the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim.

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the veteran's case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA's duty to assist includes (1) 
obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service medical records 
or other records relevant to active duty and VA or VA-
authorized medical records; and, (4) providing medical 
examinations or obtaining medical opinions if necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c).  

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim.  See McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).  In this case, there is 
evidence that establishes a current disability or persistent 
or recurrent symptoms of a disability.  However, there is no 
evidence establishing an in-service event, injury, or 
disease, and no competent evidence of record suggesting that 
the veteran's current bilateral hearing loss is related to 
service.  Accordingly, a VA examination is not required in 
this case.

In this case, the veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  Accordingly, all available records and medical 
evidence have been obtained in order to make an adequate 
determination as to this claim.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection for 
bilateral hearing loss, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, and no further notice is needed.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, including sensorineural hearing loss, will be 
rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.             38 
C.F.R. § 3.303(b).

The Board notes that where a combat wartime veteran alleges 
he/she suffers disability due to an injury incurred in 
service, 38 U.S.C.A. § 1154(b) must be considered.  Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 8 
Vet. App. 563 (1996); Caluza v. Brown, 7 Vet. App. 498 
(1995).  In this case, the veteran served during peacetime.  
Thus, 38 U.S.C.A. § 1154(b) is not for application.

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The veteran asserts that she was exposed to noise hazard in 
service from her assigned duties on the flight line and in 
the aircraft hangers of a flight training base for pilots.  
Following her period of service, the veteran was employed as 
a nurse in intensive care and cardiac care units, and a nurse 
and commissary officer in a jail.  She contends that she was 
not exposed to noise hazard in her post-service employment. 

The veteran's service medical records do not corroborate her 
contentions that she was exposed to noise in service as a 
result of her duties.  Even if the veteran was exposed to 
noise in service, however, her service medical records do not 
demonstrate any diagnosis or complaint of hearing loss in 
service.  The service medical records reveal that the 
veteran's whispered voice testing for hearing was normal at 
15/15 on both the entrance and separation examinations.  
While the standard hearing test used during the veteran's 
service, whispered voice testing, may not rule out a high 
frequency hearing loss, it does indicate grossly normal 
hearing at the time of both examinations.  The service 
medical records reveal two occasions upon which the veteran 
sought sick call treatment for "ears".  No indication of 
acoustic trauma, hearing loss, or any condition requiring 
further treatment was noted.  There were no complaints, 
findings, treatment, or diagnosis of hearing loss during 
service.  There were no complaints, findings, reports, or 
inquiries related to acoustic trauma or noise hazard in the 
veteran's job duties or workplace during service.  

In November 2002, while seeking general medical care at a VA 
facility, the veteran reported trouble with hearing, less 
hearing in the right ear, and that she had worked in airplane 
hangers during service.  A notation of an audiology consult 
was made, however, an audiology consultation was not 
completed until March 2004 when hearing loss within the 
meaning of 38 C.F.R. § 3.385 was demonstrated.  Specifically, 
at the time of the March 2004 audiology consult, the 
veteran's pure tone thresholds, in decibels, for the left ear 
were 20, 20, 25, 50, 55, and for the right ear were 30, 25, 
25, 45, 50, both measured at 500, 1000, 2000, 3000, and 4000 
Hertz, respectively.  The audiologist did not opine as to any 
relationship between the veteran's current bilateral hearing 
loss and her period of active service.

Lastly, the Board notes that the evidence also includes 
treatment records from the Gainesville VA Medical Center 
dated from 2001 to 2004, generally describing the treatment 
the veteran received for various health problems, including 
hearing loss.  However, none of these records discuss a nexus 
between the claimed hearing loss and active service.

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, while there is current evidence of bilateral 
hearing loss, there is no clinical evidence of bilateral 
hearing loss during the veteran's period of active service.  
Because there is no evidence demonstrating bilateral hearing 
loss at separation from service, no evidence demonstrating 
exposure to acoustic trauma in service, and no competent 
evidence of record suggesting that the veteran's current 
bilateral hearing loss is related to her period of service, 
the Board finds that a VA examination is not required in this 
case.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).  
Finally, as there is no evidence establishing a medical nexus 
between military service and the veteran's current bilateral 
hearing loss, service connection for bilateral hearing loss 
is not warranted.

The Board has considered the veteran's assertions that her 
hearing loss is related to her service.  However, to the 
extent that the veteran ascribes her current hearing loss to 
exposure to noise in service, her opinion is not probative.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (layperson is 
generally not competent to opine on matter requiring 
knowledge of medical principles).  Thus, the veteran's lay 
assertions are not competent or sufficient.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In sum, the weight of the credible evidence does not 
establish that hearing loss began in service or that hearing 
loss was manifest within one year of separation.  Service 
connection is not warranted on a presumptive basis because 
the veteran's hearing loss did not manifest within one year 
of separation.  Additionally, service connection is not 
warranted on a direct basis.  In this case there was no 
chronic ear disability shown during service, and no record of 
any continuous symptoms from her separation from service 
onward.  Rather, the record establishes that approximately 44 
years after separation, the veteran has hearing loss.  See 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (normal 
medical findings at the time of separation from service, as 
well as absence of any medical records of a diagnosis or 
treatment for many years after service, is probative evidence 
against a claim).  In view of the lengthy period without 
evidence of treatment, there is no evidence of a continuity 
of treatment, and this weighs heavily against the claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Because the 
veteran's service medical records showed no ear injury or 
disease, and there is no competent evidence demonstrating 
that sensorineural hearing loss is related to service, 
service  connection in this case is not warranted. 

As the preponderance of the evidence is against the veteran's 
claim for service connection for hearing loss, the claim must 
be denied. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.


____________________________________________
	C. TRUEBA
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


